IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,957-01


                         EX PARTE RYAN KEITH MASON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 36947-CR/A IN THE 40th DISTRICT COURT
                               FROM ELLIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with intent to deliver and sentenced to sixty-eight years’ imprisonment. The

Tenth Court of Appeals affirmed his conviction. Mason v. State, No. 10-13-00368-CR (Tex.

App.—Waco, delivered October 9, 2014) (not designated for publication).

        Applicant contends that his plea was involuntary because counsel failed to pass along an

earlier plea offer from the State. Specifically, Applicant alleges counsel failed to pass along a plea
                                                                                                        2

offer from the State of twenty-five years in prison with his other charges dismissed. The trial court

recommends relief be denied. However, the trial court does not address an alleged e-mail from the

prosecutor included in the record that supports Applicant’s claim in this case.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Argent, 393
S.W.3d 781 (Tex. Crim. App. 2013). In these circumstances, additional facts are needed. As we

held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make findings of fact and conclusions of law in regarding Applicant’s

claim that his counsel did not pass along an earlier plea offer from the State. If the trial court finds

counsel did not pass along an earlier plea offer from the State, the trial court shall also enter findings

of fact and conclusions of law regarding whether: (1) Applicant would have accepted the earlier offer

if counsel had not given ineffective assistance; (2) the prosecution would not have withdrawn the

offer; and (3) the trial court would not have refused to accept the plea bargain. The trial court shall

also make any other findings of fact and conclusions of law that it deems relevant and appropriate

to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: December 9, 2015
Do not publish